MOTION AND ORDER FOR DISMISSAL OF APPLICATION FOR REHEARING AND FOR REMOVAL FROM DOCKET
NOW INTO COURT, through undersigned counsel, comes WADE R. BAG-GETTE, administrator of the Succession of Helen Smith Fuller, applicant for rehearing herein, who respectfully suggests to the Court:
1.
Movant is the writ applicant in this matter and has applied for and been granted an application for rehearing by the Court’s order of January 12, 1990. The Court has set a date of June 11, 1990 for oral argument on the application for rehearing.
2.
Movant and his co-heirs, except for Elizabeth Smith Collins, and respondent Elizabeth Smith Collins, in her individual capacity, acting through her individual counsel, William H. Ledbetter, Jr., have negotiated an amicable settlement of all disputes between the parties in both the Succession of Helen Smith Fuller and the Succession of Jo Anne Fuller.
3.
Because a settlement has been reached, there is now no further need for a rehearing in this matter. Movant desires that it be dismissed and removed from the Court’s calendar of June 11th next.
4.
Movant attaches a sworn affidavit setting forth certain facts in support of his motion.
WHEREAS, Wade R. Baggette, applicant for rehearing in this matter, moves the Court for an order dismissing his application for rehearing and removing the .matter from the Court’s calendar of June 11, 1990, the date set for oral argument.
Respectfully submitted,
THEUS, GRISHAM, DAVIS & LEIGH
1600 Lamy Lane
Post Office Drawer 4768
Monroe, Louisiana 71211-4768
(318) 388-0100
ATTORNEYS FOR WADE R. BAG-GETTE,
*500IN HIS CAPACITY AS ADMINISTRATOR OF THE SUCCESSION OF HELEN SMITH FULLER, APPLICANT FOR
REHEARING
By: (s) Paul D. Spillers
Paul D. Spillers
ORDER
CONSIDERING THE FOREGOING MOTION:
IT IS ORDERED THAT the application of Wade R. Baggette, Administrator of the Succession of Helen Smith Fuller, now set for oral argument June 11, 1990, be dismissed and removed from the docket.